DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 states, 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”
Claim 17-19 recites a “computer program product”, but has an open ended definition (Specification [19,84]).  This definition may include non-statutory embodiments, such as a carrier wave or even software itself.  The Examiner suggests Applicant amend the claim to include the term "non-transitory", such as "A non-transitory computer readable storage medium storing ..."


Claim Rejections - 35 USC § 112
Claims 4, 12, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites  “a virtual nonenhanced CT image”.  Does Applicant mean a non-contrast enhanced image? Or merely the reconstructed images is not enhanced?
Claims 5 and 18 are rejected as dependent upon a rejected claim.
Claim 12 recites “wherein the low-dose, contrast-enhanced CT image is obtained from a patient having received a contrast dosage calculated to be at least 10%, preferably at least about 20%, more preferably at least about 33% less than a full-dose of contrast.”  It is not clear which percentage to use.
Claim 17-19 recites a “computer program product” … “by performing at least the method of claim X”.   This recitation is confusing.  It is not clear what Applicant intends.  Applicant should specifically include the specific limitations they intend to be part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-8,17, 19  is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Zhao (2019/0035118)

Zhao discloses 1. A method for reconstructing an image, comprising:
 receiving an input computed tomography (CT) image; and (Zhao, Fig. 6, “[0091] In 602, low-dose image data may be obtained. Operation 602 may be performed by the acquisition module 410. As used herein, the low-dose image data may refer to the image data (e.g., projection data, an image, etc.) corresponding to a first dose level.”)
reconstructing an output CT image from the input CT image using an image reconstruction algorithm (Zhao, Fig. 6, “[0093] In 606, the low-dose image data may be processed based on the first neural network model to generate (virtual) high-dose image data corresponding to the low-dose image data. Operation 606 may be performed by the image data processing module 440. In some embodiments, the (virtual) high-dose image data corresponding the low-dose image data may exhibit a lower noise level than that of the low-dose image data. As used herein, the (virtual) high-dose image data corresponding to the low-dose image data may refer to the image data (e.g., projection data, an image, etc.) corresponding to a second dose level.”) generated from a supervised convolutional neural network  (Zhao, “[0055] For illustration purposes, the disclosure describes systems and methods for CT image processing. The system may generate a CT image based on a neural network model. For example, low-dose CT image data may be processed based on a neural network model to generate high-dose CT image data. The high-dose CT image data may exhibit a higher quality than the low-dose CT image data. The neural network model may be obtained from a training based on multiple low-dose images or image data, as well as high-doses images reconstructed based on different reconstruction techniques, respectively.”; see also Fig. 10 which shows the process of training a supervised neural network) having one or more parameters of one or more layers of the supervised convolutional neural network informed by received user input. (Zhao, Fig. 10 #1006, “[0136]… In some embodiments, the first region may be extracted based on an instruction provided by a user via the terminals 140. For example, the user may determine a coordinate of the first position in the first image and a specific size of the first region, and then the extraction block 564 may extract the first region based on the first position and the specific size of the first region.”)

Zhao discloses 2. The method of claim 1, wherein the input CT image is a nonenhanced CT image (Zhao, Fig. 6 #602) and reconstructing the output CT image comprises reconstructing a virtual contrast-enhanced CT image from the nonenhanced CT image. (Zhao, “[0109] In 710, a first neural network model may be determined based on the high-dose image and the low-dose image. In some embodiments, operation 710 may be performed by the neural network training unit 560. In some embodiments, the first neural network model may be configured to improve the quality of an image by way of, for example, reducing the noise level of an image, increasing the contrast ratio of an image, or the like, or a combination thereof.” )

Zhao discloses 3. The method of claim 2, further comprising training the convolutional neural network using a set of images that comprises a plurality of paired multiphasic CT images, wherein each of the paired multiphasic images comprises a nonenhanced CT image and a contrast-enhanced CT image of substantially a same slice from a same patient. (Zhao, “[0055] For illustration purposes, the disclosure describes systems and methods for CT image processing. The system may generate a CT image based on a neural network model. For example, low-dose CT image data may be processed based on a neural network model to generate high-dose CT image data. The high-dose CT image data may exhibit a higher quality than the low-dose CT image data. The neural network model may be obtained from a training based on multiple low-dose images or image data, as well as high-doses images reconstructed based on different reconstruction techniques, respectively.”; see also Fig. 10 which shows the process of training a supervised neural network; where the output image may have enhanced contrast [109]; multiphasic CT images are a well known type of CT images)

Zhao discloses 6. The method of claim 1, wherein the input CT image is a single-energy, contrast-enhanced or unenhanced CT image. (Zhao, Fig. 6, “[0091] In 602, low-dose image data may be obtained. Operation 602 may be performed by the acquisition module 410. As used herein, the low-dose image data may refer to the image data (e.g., projection data, an image, etc.) corresponding to a first dose level.”)

Zhao discloses 7. The method of claim 6, wherein reconstructing the output CT image comprises reconstructing a virtual dual-energy, contrast-enhanced CT image from the single-energy, contrast-enhanced or unenhanced CT image. (Zhao, “[0109] In 710, a first neural network model may be determined based on the high-dose image and the low-dose image. In some embodiments, operation 710 may be performed by the neural network training unit 560. In some embodiments, the first neural network model may be configured to improve the quality of an image by way of, for example, reducing the noise level of an image, increasing the contrast ratio of an image, or the like, or a combination thereof.” )

Zhao discloses 8. The method of claim 7, further comprising training the convolutional neural network using a training set comprising a plurality of dual-energy contrast-enhanced CT images, wherein for each dual-energy, contrast-enhanced CT image within the training set, a 70 keV portion of an associated dual-energy, contrast-enhanced CT image is used as a training input CT image and the associated dual-energy, contrast-enhanced CT image is used as a training output CT image. (addressed the alternative; i.e. unenhanced image to enhanced image neural network)

Zhao discloses 17. A computer program product having stored thereon computer-executable instructions that, when executed by one or more processors of a computer system, cause the computer system to reconstruct virtual contrast-enhanced CT images from a patient undergoing nonenhanced CT imaging by performing at least the method of claim 3. (see claim 3)

Zhao discloses 19. A computer program product having stored thereon computer-executable instructions that, when executed by one or more processors of a computer system, cause the computer system to reconstruct dual-energy, contrast-enhanced CT image data from a patient undergoing single-energy, contrast-enhanced or nonenhanced CT imaging by performing at least the method of claim 8. (see claim 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 18, 9-14, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hough (2013/0101079).
Zhao discloses 4. The method of claim 1, 
But does not expressly disclose “wherein the input CT image is a contrast-enhanced CT image”
Hough discloses “wherein the input CT image is a contrast-enhanced CT image” (Hough, paragraph 2 “[0002] The field of the invention is systems and methods for computed tomography ("CT") imaging. More particularly, the invention relates to systems and methods for controlling both radiation dose and intravenous ("IV") contrast agent dose.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a contrast enhanced image as shown by Hough in place of the input image of Zhao
The suggestion/motivation for doing so would have been to better visualize spots in the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	
 and reconstructing the output CT image comprises reconstructing a virtual nonenhanced CT image from the contrast-enhanced CT image. (Zhao, “[0055] For illustration purposes, the disclosure describes systems and methods for CT image processing. The system may generate a CT image based on a neural network model. For example, low-dose CT image data may be processed based on a neural network model to generate high-dose CT image data. The high-dose CT image data may exhibit a higher quality than the low-dose CT image data. The neural network model may be obtained from a training based on multiple low-dose images or image data, as well as high-doses images reconstructed based on different reconstruction techniques, respectively.”; Note, Zhao does not explicitly show any enhancement of the output CT image)
Therefore, it would have been obvious to combine Zhao with Hough to obtain the invention as specified in claim 4.

Zhao in view of Hough discloses 5. The method of claim 4, further comprising training the convolutional neural network using a set of images that comprises a plurality of paired multiphasic CT images, wherein each of the paired multiphasic images comprises a nonenhanced CT image and a contrast-enhanced CT image of substantially a same slice from a same patient. (Zhao, “[0055] For illustration purposes, the disclosure describes systems and methods for CT image processing. The system may generate a CT image based on a neural network model. For example, low-dose CT image data may be processed based on a neural network model to generate high-dose CT image data. The high-dose CT image data may exhibit a higher quality than the low-dose CT image data. The neural network model may be obtained from a training based on multiple low-dose images or image data, as well as high-doses images reconstructed based on different reconstruction techniques, respectively.”; see also Fig. 10 which shows the process of training a supervised neural network)

Zhao in view of Hough discloses 18. A computer program product having stored thereon computer-executable instructions that, when executed by one or more processors of a computer system, cause the computer system to reconstruct nonenhanced CT image data from a patient undergoing contrast-enhanced CT imaging by performing at least the method of claim 5. (see claim 5)

Zhao in view of Hough discloses 9. The method of claim 1,
But does not expressly disclose “wherein the input CT image is a low-dose, contrast-enhanced CT image.”
Hough discloses “wherein the input CT image is a low-dose, contrast-enhanced CT image.” (Hough, paragraph 2 “[0002] The field of the invention is systems and methods for computed tomography ("CT") imaging. More particularly, the invention relates to systems and methods for controlling both radiation dose and intravenous ("IV") contrast agent dose.”; “[0003]… This approach requires exploratory low-dose scans on a number of patients, which is tedious and can potentially result in diagnostically compromised image. A more elegant approach is to use a noise insertion tool to simulate images at reduced dose levels from "standard dose" existing exams. A range of simulated dose levels can be generated and the diagnostic quality comparisons can be done across the same patient, removing patient-specific variables.”, see Table 1 in paragraph 39 shows contrast as low as .64)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a low contrast enhanced image as shown by Hough in place of the input image of Zhao
The suggestion/motivation for doing so would have been to better visualize spots in the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Zhao with Hough to obtain the invention as specified in claim 9.

Zhao in view of Hough discloses 10. The method of claim 9, 
But does not expressly disclose “wherein the low-dose, contrast-enhanced CT image is obtained from a patient having received a contrast dosage calculated to be at least 10% less than a full-dose of contrast.”
Hough discloses “wherein the low-dose, contrast-enhanced CT image is obtained from a patient having received a contrast dosage calculated to be at least 10% less than a full-dose of contrast.”(Hough, “[0003]… This approach requires exploratory low-dose scans on a number of patients, which is tedious and can potentially result in diagnostically compromised image. A more elegant approach is to use a noise insertion tool to simulate images at reduced dose levels from "standard dose" existing exams. A range of simulated dose levels can be generated and the diagnostic quality comparisons can be done across the same patient, removing patient-specific variables.”, see Table 1 in paragraph 39 shows contrast of .77;  a reduction from 100 to 77, includes the values in between)

Zhao in view of Hough discloses 11. The method of claim 9, wherein the low-dose, contrast-enhanced CT image is obtained from a patient having received a contrast dosage calculated to be between about 10-20% of a full-dose of contrast. (Hough, “[0003]… This approach requires exploratory low-dose scans on a number of patients, which is tedious and can potentially result in diagnostically compromised image. A more elegant approach is to use a noise insertion tool to simulate images at reduced dose levels from "standard dose" existing exams. A range of simulated dose levels can be generated and the diagnostic quality comparisons can be done across the same patient, removing patient-specific variables.”, see Table 1 in paragraph 39 shows contrast as low as .64)

Zhao in view of Hough discloses 12. The method of claim 9, wherein the low-dose, contrast-enhanced CT image is obtained from a patient having received a contrast dosage calculated to be at least 10%, preferably at least about 20%, more preferably at least about 33% less than a full-dose of contrast. (Hough, “[0003]… This approach requires exploratory low-dose scans on a number of patients, which is tedious and can potentially result in diagnostically compromised image. A more elegant approach is to use a noise insertion tool to simulate images at reduced dose levels from "standard dose" existing exams. A range of simulated dose levels can be generated and the diagnostic quality comparisons can be done across the same patient, removing patient-specific variables.”, see Table 1 in paragraph 39 shows contrast as low as .64)

Zhao in view of Hough discloses 13. The method of claim 10, wherein the contrast is intravenous iodinated contrast. (Hough, paragraph 21, “contrast agent, such as iodine is employed”)

Zhao in view of Hough discloses 14. The method of claim 13, wherein reconstructing the output image comprises reconstructing a virtual full-dose, contrast-enhanced CT image from the low-dose, contrast-enhanced CT image, the virtual full-dose, contrast-enhanced CT image being reconstructed without sacrificing image quality or accuracy. (Zhao, “[0055] For illustration purposes, the disclosure describes systems and methods for CT image processing. The system may generate a CT image based on a neural network model. For example, low-dose CT image data may be processed based on a neural network model to generate high-dose CT image data. The high-dose CT image data may exhibit a higher quality than the low-dose CT image data. The neural network model may be obtained from a training based on multiple low-dose images or image data, as well as high-doses images reconstructed based on different reconstruction techniques, respectively.”; see also Fig. 10 which shows the process of training a supervised neural network)


Zhao in view of Hough discloses 16. The method of claim 13, further comprising reducing a likelihood of contrast-induced nephropathy or allergic-like reactions in a patient undergoing contrast-enhanced CT imaging, wherein reducing the likelihood of contrast-induced nephropathy or allergic-like reactions in the patient comprises administering the low dose of contrast to the patient prior to or during CT imaging. (where reducing the amount of contrast used reduces a likelihood of contrast-induced nephropathy or allergic-like reactions in a patient)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hough in view of Suzuki (2018/0018757)
Zhao in view of Hough discloses 15. The method of claim 14,
But does not expressly disclose “further comprising training the convolutional neural network using a training set of paired low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images, wherein for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.”
Suzuki discloses “further comprising training the convolutional neural network using a training set of paired low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images, wherein for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.” (Suzuki,  “[0062] The machine-learning model in the invention is trained with lower-quality x-ray projection images together with corresponding higher-quality x-ray projection images. In a preferred example, the machine-learning model is trained with lower-radiation-dose projection images (e.g., sinograms) together with corresponding “desired” higher-radiation-dose projection images (e.g., sinograms). After training, the trained machine-learning model would output projection images similar to the “desired” higher-radiation-dose projection images. Then, the reconstruction algorithm reconstructs high-quality tomographic images from the output high-dose-like projection images.”; see also [88, 120])
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the Neural Network of Suzuki as the means of creating the output image of Zhao.
The suggestion/motivation for doing so would have been reduce the amount of radiation used.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshen (2014/0133729) in view of Hough (2013/0101079) in further view of Suzuki (2018/0018757).

Goshen discloses 20. A computer system for reconstructing an image, comprising: 
one or more processors; and one or more hardware storage devices having stored thereon computer-executable instructions, when executed by the one or more processors, cause the computer system to perform at least the following: 
receive a low-dose, contrast-enhanced computed tomography (CT) image captured from a patient who received a dosage of intravenous iodinated contrast (Goshen, “[0037] An image processor 122 processes the de-noised reconstructed spectral images and/or the monochromatic images. As described in greater detail below, this includes one or more of performing a bone and/or calcium segmentation, creating an iodine map of a quantitative distribution of ts, ,..The iodine map provides an improved quantitative distribution of the iodine in the study.” “[0038] Virtually enhancing contrast allows for reducing the amount of contrast material administered to a patient for a given image quality. Alternatively, it allows for saving a study where the scanning timing from administration has been missed and the resulting image has suboptimal image quality, which may result in a repeat scan and further contrast material.”)
But does not expressly disclose “calculated to be at least 10% less than a full-dose of intravenous iodinated contrast;”
Hough discloses “calculated to be at least 10% less than a full-dose of intravenous iodinated contrast;” (Hough, “[0003]… This approach requires exploratory low-dose scans on a number of patients, which is tedious and can potentially result in diagnostically compromised image. A more elegant approach is to use a noise insertion tool to simulate images at reduced dose levels from "standard dose" existing exams. A range of simulated dose levels can be generated and the diagnostic quality comparisons can be done across the same patient, removing patient-specific variables.”, see Table 1 in paragraph 39 shows contrast as low as .64)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a contrast lower than 10% less than a full dose
The suggestion/motivation for doing so would have been reduce the amount of contrast used.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

reconstruct an output CT image from the low-dose, contrast-enhanced CT image using an image reconstruction algorithm (Goshen, “[0038] Virtually enhancing contrast allows for reducing the amount of contrast material administered to a patient for a given image quality. Alternatively, it allows for saving a study where the scanning timing from administration has been missed and the resulting image has suboptimal image quality, which may result in a repeat scan and further contrast material.”)
wherein the convolutional neural network is trained using a training set of paired low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images such that for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.
But does not expressly disclose “generated from a convolutional neural network, the output CT image comprising a virtual full-dose, contrast-enhanced CT image,” and “wherein the convolutional neural network is trained using a training set of paired low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images such that for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.”
Suzuki discloses “generated from a convolutional neural network, the output CT image comprising a virtual full-dose, contrast-enhanced CT image,” “wherein the convolutional neural network is trained using a training set of paired low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images such that for each pair of low-dose, contrast-enhanced and full-dose, contrast-enhanced CT images within the training set, the low-dose, contrast-enhanced CT image is used as a training input CT image and the associated full-dose, contrast-enhanced CT image is used as a training output CT image.” (Suzuki,  “[0062] The machine-learning model in the invention is trained with lower-quality x-ray projection images together with corresponding higher-quality x-ray projection images. In a preferred example, the machine-learning model is trained with lower-radiation-dose projection images (e.g., sinograms) together with corresponding “desired” higher-radiation-dose projection images (e.g., sinograms). After training, the trained machine-learning model would output projection images similar to the “desired” higher-radiation-dose projection images. Then, the reconstruction algorithm reconstructs high-quality tomographic images from the output high-dose-like projection images.”; see also [88, 120])
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the Neural Network of Suzuki as the means of creating the output image of Goshen.
The suggestion/motivation for doing so would have been reduce the amount of radiation used.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Goshen with Hough and Suzuki to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662